DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sale (USPN 8782841).
Sale teaches a toothbrush comprising a handle (12) and a replacement head (20) comprising a plurality of bristles extending from a main body.  The main body includes a resilient detent (34) with angled surfaces.  There is stem (22) having a locking portion (outer surface of 22) configured to receive and capture the detent such that the head is releasably coupled to the stem in an assembled condition and there is a connector (figure 5) at the base of the stem to attach the stem to an end of the handle.
With regards to claim 2, the head is fixed relative to the stem in the assembled condition.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chiang (USPN PGPub 20040010872).
Chiang teaches a toothbrush comprising a handle (10) and a replacement head (20) comprising a plurality of bristles (22) extending from a main body.  The main body (30, 33, 34, 35) includes a resilient detent (35) with angled surfaces.  There is stem (23) having a locking portion configured to receive and capture the detent such that the head is releasably coupled to the stem in an assembled condition and there is a connector (26) at the base of the stem to attach the stem to an end of the handle.
With regards to claim 2, the head is fixed relative to the stem in the assembled condition.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6-8, 10-20 are allowed.
Claim 6 includes the limitation that the stem houses a slidable shaft and comprises a receptacle configured to receive the coupling portion.  The receptacle comprises a pivot peg and the recess being configured to mate with the pivot peg such that the head is rotatable about the pivot peg.  Further, sliding the shaft toward the head causes a tip of the shaft to interfere with the coupling portion and thereby preventing decoupling of the head from the stem and sliding the shaft away from the head allows for decoupling of the head from the stem.  None of the prior art teach these limitations and therefore is allowable.




  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723